 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FABIAN POZOS,                                     No. 2:18-cv-0856-TLN-EFB P
12                       Petitioner,
13              v.                                      FINDINGS AND RECOMMENDATIONS
14    H.B. ANGLEA,
15                       Respondent.
16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. Respondent has filed a motion to dismiss (ECF No. 13) which argues that the

19   current petition is untimely. Petitioner has opposed the motion (ECF No. 18) and respondent has

20   filed a reply (ECF No. 19). After review of the pleadings, the court finds that the petition must be

21   dismissed as untimely.

22                                         Procedural Background

23          Petitioner was convicted of first degree murder with an allegation that he personally used

24   a deadly weapon in the commission of the offense. Lodg. Docs. 1 & 2.1 He was sentenced to an

25   indeterminate state prison term of twenty-six years to life. Id.

26
            1
27            Respondent has lodged these documents in paper alongside its motion to dismiss. The
     court may take judicial notice of court records and does so here. See Porter v. Ollison, 620 F.3d
28   952, 954-55 (9th Cir. 2010).
                                                       1
 1            On September 16, 2016, the court of appeal affirmed the judgment. Lodg. Doc. No. 2.
 2   Petitioner sought review with the California Supreme Court, which was denied on November 22,
 3   2016. Lodg. Docs. 3 & 4.
 4            Petitioner filed his first state habeas petition with the Sacramento County Superior Court
 5   on January 6, 2017.2 Lodg. Doc. No. 5. That petition was denied on March 6, 2017. Lodg. Doc.
 6   No. 6.
 7            The instant petition was filed on April 5, 2018. ECF No. 1.
 8                                        Applicable Legal Standards
 9            I.     Motion to Dismiss
10            In the context of federal habeas claims, a motion to dismiss is construed as arising under
11   Rule 4 of the Rules Governing Section 2254 in the United States District Courts which “explicitly
12   allows a district court to dismiss summarily the petition on the merits when no claim for relief is
13   stated.” O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990) (quoting Gutierrez v. Griggs,
14   695 F.2d 1195, 1198 (9th Cir. 1983)). Accordingly, a respondent is permitted to file a motion to
15   dismiss after the court orders a response, and the court should use Rule 4 standards in reviewing
16   the motion. See Hillery v. Pulley, 533 F. Supp. 1189, 1194 & n. 12 (E.D. Cal. 1982). Rule 4
17   specifically provides that a district court may dismiss a petition if it “plainly appears from the
18   face of the petition and any exhibits annexed to it that petitioner is not entitled to relief in the
19   district court . . . .” Rule 4 of the Rules Governing Section 2254 Cases. As noted supra, the court
20   may also take judicial notice of court records and does so here. See Porter v. Ollison, 620 F.3d
21   952, 954-55 (9th Cir. 2010).
22            II.    Statute of Limitations
23            A federal habeas petition must be filed within one year of: (1) the date the state court
24   judgment became final, either by conclusion of direct review or the expiration of time to seek
25   such review; (2) the date on which an impediment to filing created by state action is removed (if
26   the applicant was prevented from filing by that action); (3) the date on which a constitutional
27
              2
             The state petition and the federal petition were given the benefit of the mailbox rule. See
28   Rule 3(d) of the Federal Rules Governing Section 2254 Cases.
                                                        2
 1   right is newly recognized by the Supreme Court and made retroactive on collateral review; or (4)
 2   the date on which the factual predicate of the claim could have been recognized through the
 3   exercise of due diligence. See 28 U.S.C. § 2244(d). In most cases the statute of limitations
 4   begins to run after the state court judgment becomes final pursuant to 28 U.S.C. § 2244(d)(1).
 5          The limitations period is tolled while a properly filed application for post-conviction relief
 6   is pending in state court. See 28 U.S.C. § 2244(d)(2). An application for such relief is only
 7   “properly filed”, however, if it is authorized by and in compliance with state law. See Artuz v.
 8   Bennett, 531 U.S. 4, 8 (2000) (“[A]n application is ‘properly filed’ when its delivery and
 9   acceptance are in compliance with the applicable laws and rules governing filings.”). It bears
10   noting that there is no tolling for periods of unreasonable delay between state court applications.
11   See Carey v. Saffold, 536 U.S. 214, 225 (2002).
12                                                  Analysis
13          I.      The Limitations Period
14          As noted above, court records indicate that petitioner’s conviction was affirmed by the
15   court of appeal on September 16, 2016. Lodg. Doc. No. 2. He filed a petition for review with the
16   California Supreme Court, which was denied on November 22, 2016. Lodg. Doc. Nos. 3 & 4.
17   Consequently, the state judgment became final ninety days later, on February 20, 2017, after the
18   time to seek review from the United States Supreme Court by way of a petition for writ of
19   certiorari ended. See Bowen v. Roe, 188 F.3d 1157, 1159 (9th Cir. 1999) (“The period within
20   which [petitioner] could have sought direct review of his conviction therefore included the ninety-
21   day period within which [petitioner] could have filed a petition for writ of certiorari . . . the one-
22   year limitations period in 28 U.S.C. § 2244(d)(1)(A) began to run on the date that ninety-day
23   period expired.”). The one-year limitations period commenced on February 21, 2017 and the last
24   day to file a petition was one year subsequent, on February 20, 2018, plus any relevant tolling
25   period. The question, then, is whether petitioner is entitled to tolling.
26          II.     Tolling
27          As noted, petitioner’s one year federal habeas limitations period began to run on February
28   20, 2017 (i.e. the day after his state judgment became final). His state habeas petition (filed with
                                                         3
 1   the superior court on January 6, 2017) was denied on March 6, 2017, fourteen days after the
 2   commencement of the limitations period. Lodg. Doc. No. 6. Thus, the first petition entitles
 3   petitioner to fourteen days of tolling. Thus, he had until March 6, 20183 to file the instant federal
 4   habeas petition. The instant petition was not filed until April 5, 2018. ECF No. 1.
 5           Petitioner has not offered any persuasive argument that he is entitled to equitable tolling.
 6   In his opposition, he states that his appellate attorney withdrew on November 28, 2016, and as a
 7   layman, he was under the belief “that the one-year and 90 day time limitation started on March 6,
 8   2017.” ECF No. 18 at 1. Case law forecloses any argument that petitioner’s status as a layman
 9   should excuse his petition’s untimeliness, however. See Rasberry v. Garcia, 448 F.3d 1150, 1154
10   (9th Cir. 2006) (lack of legal sophistication is not, by itself, an extraordinary circumstance
11   warranting equitable tolling).
12                                                 Conclusion
13           Accordingly, it is RECOMMENDED that:
14           1. Respondent’s motion to dismiss (ECF No. 13) be granted;
15           2. The petition be dismissed with prejudice as untimely; and
16           3. The Clerk be directed to close the case.
17           These findings and recommendations are submitted to the United States District Judge
18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
19   after being served with these findings and recommendations, any party may file written
20   objections with the court and serve a copy on all parties. Such a document should be captioned
21   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
22   within the specified time may waive the right to appeal the District Court’s order. Turner v.
23   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
24   his objections petitioner may address whether a certificate of appealability should issue in the
25   event he files an appeal of the judgment in this case. See Rule 11, Rules Governing
26   /////
27

28           3
                 The one-year limitation date of February 21, 2017 plus fourteen days of tolling.
                                                         4
 1   § 2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
 2   final order adverse to the applicant).
 3   DATED: February 19, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
